Per Curiam.
Plaintiff brought this action against his wife, asking a divorce on the ground of desertion. She answered, denying desertion and asking that she be granted a divorce on the ground of cruel and inhuman treatment. The trial court found that neither party was entitled to a divorce. Plaintiff appealed from an order denying, his motion for a new trial. Defendant did not appeal.
Plaintiff challenges the findings of fact as not sustained by the evidence, claims that there was error in not admitting. in evidence certain letters, and insists that the evidence shows that defendant wilfully deserted him.
*504It is tlie kind of a case where the trial judge was in a much better position that we are to decide what ought to he done. We have considered the evidence with care, and reach the conclusion that it sustains the decision that defendant was justified by plaintiff’s conduct toward her in leaving him. The material findings of fact are sustained by the evidence. We see no error, at least no prejudicial error, in refusing to receive in evidence the letters offered by plaintiff.
Affirmed.